Exhibit 10.24

SUPPLY AGREEMENT

This SUPPLY AGREEMENT (this “Agreement”), is dated and effective as of March 30,
2007 (the “Effective Date”), by and between COTCO LUMINANT DEVICE LIMITED, a
company formed under the laws of Hong Kong and having its principal place of
business at 6/F, Photonics Centre, No. 2, Science Park East Avenue, Hong Kong
Science Park, Hong Kong (“Seller”) and LIGHT ENGINE LTD., a company formed under
the laws of Hong Kong and having its principal place of business at 6/F,
Photonics Centre, No. 2, Science Park East Avenue, Hong Kong Science Park, Hong
Kong (“Buyer”).

RECITALS:

 

A. Seller is engaged in the business, among others, of manufacturing and selling
light emitting diode (LED) lamps and is willing to supply LED lamps manufactured
by or for Seller to Buyer as provided more fully herein.

 

B. Buyer is engaged in the business, among others, of manufacturing LED
“intelligent modules” or “light engines” and desires to purchase LED lamp
products from Seller as provided more fully herein.

 

C. The parties have agreed on certain terms and conditions pursuant to which
Seller will sell such LED lamp products to Buyer and desire to memorialize such
terms and conditions in this Agreement; and

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer
hereby agree as follows:

 

1. DEFINITIONS

 

  1.1 For purposes of this Agreement, the terms defined in this Section 1.1
shall have the meanings specified, and such definitions shall apply to both
singular and plural forms:

 

  (a) “Affiliates” of a designated corporation, company or other entity means
all entities that control, are controlled by, or are under common control with
the named entity, whether directly or through one or more intermediaries. For
purposes of this definition “controlled” and “control” mean ownership of
securities representing fifty percent (50%) or more of the voting capital stock
or other interest having voting rights with respect to the election of the board
of directors or similar governing authority.

 

  (b) “Products” means LED lamps that Seller sells to Buyer from time to time.

 

  1.2 For purposes of this Agreement, “person” shall be construed broadly to
mean any individual, corporation, partnership or other legal entity; “third
party” shall mean any person other than Buyer or Seller or any of their
respective Affiliates; the terms “fiscal month,” “fiscal quarter” and “fiscal
year” shall refer to the respective accounting periods used by Seller; and,
unless otherwise indicated, the term “month” shall refer to calendar month.

 

2. PRODUCT SUPPLY

 

  2.1 Supply and Purchase Commitments.

 

  (a) Any Products that Seller sells to Buyer during the Term (as defined in
Section 4.1) shall be subject to the terms and conditions hereinafter set forth.

 

1



--------------------------------------------------------------------------------

  (b) Each purchase order submitted by Buyer under this Agreement and accepted
by Seller shall constitute an individual sales contract (each a “Sales Agreement
“) governed by the terms and conditions set forth in this Agreement including
the Sales Terms and Conditions attached as Exhibit A.

 

  (c) Beginning on the Effective Date, Buyer will, or will cause its
subsidiaries to, purchase each quarter from Seller Products in at least the same
quarterly volumes that Seller sold Products to COTCO Holdings Limited and its
subsidiaries during the fiscal quarter ended December 31, 2006. Beginning
September 24, 2007 and continuing each fiscal quarter thereafter, Buyer will, or
will cause its subsidiaries to, use commercially reasonable efforts to increase
the volume of quarterly purchases of Products from Seller by ten percent
(10%) or more per fiscal quarter, subject to Buyer’s finance and business
conditions and the relevant market and industry conditions.

 

  (d) If Buyer or its subsidiaries intend to source LED products in excess of
the amounts required under Section 2.1(c), Buyer will provide Seller with a
right of first refusal to supply such LED products pursuant to the terms of this
Agreement so long as Seller LED products meet Buyer’s reasonable requirements.

 

  2.2 Price.

 

  (a) Subject to the provisions of Section 2.1(e), the purchase price to Buyer
for Products under each Sales Agreement will be consistent with past pricing
practices for sales between Seller and Buyer for Products having equivalent
specifications, in similar quantities, over a similar period, determined as of
the date of Buyer’s purchase order, and pricing shall be determined based on the
applicable Seller quote in effect on the date of Buyer’s purchase order.

 

  (b) The prices charged Buyer for any Product will in no event be greater than
Sellers’ most favorable end customer pricing for purchases of Products having
equivalent specifications, in similar quantities, over a similar period and on
similar terms and conditions, determined as of the date of Buyer’s purchase
order.

 

  (c) Purchase prices under this Agreement do not include transportation or
insurance costs, or any sales, use, excise or other taxes, duties, fees or
assessments imposed by any jurisdiction.

 

  2.3 Payment Terms.

Payment for all Products purchased hereunder will be made in U.S. dollars by
wire transfer to an account designated in writing by Seller, without reduction
for any offsets or charges.

 

3. PRODUCT FORECASTS; PURCHASE ORDERS

 

  3.1 Product Forecasts. During the first week of each month during the Term,
Buyer will issue by facsimile to Seller a thirteen (13) week forecast of its
Product requirements (the “Product Forecast”). The quantities and types of
Products indicated in each Product Forecast represent the number of units of
each Product that Buyer requests to be delivered to Buyer during the stated
week. The quantities and types of Products forecasted to be delivered within six
(6) weeks or less from the date of receipt of each Product Forecast shall be
firm and may not be modified by Buyer. The rest of the Product Forecast is
non-binding and for planning purposes only.

 

 

3.2

Purchase Order and Order Acknowledgement. On Monday every week, Buyer will
include a purchase order for Products to be purchased in the new sixth
(6th) week of the Product Forecast. Seller will respond to Buyer by email by the
end of Thursday in the same week

 

2



--------------------------------------------------------------------------------

 

enclosing an order acknowledgement confirming Product prices and Buyer’s
requested delivery date(s) for the quantities ordered or proposing alternative
delivery date(s). Seller will use all commercially reasonable efforts to meet
Buyer’s requested delivery dates.

 

  3.3 Terms and Conditions. The terms and conditions of this Agreement and the
Sales Agreement(s) shall govern the purchase of Products under this Agreement
notwithstanding any contrary or additional provisions in any Product Forecast,
purchase order, order acknowledgment or other similar document issued by either
party, which contrary or additional provisions are hereby rejected.

 

  3.4 Notice of Major Changes. Seller shall give Buyer advance written notice of
major changes to the Products no later than when it provides such notice to
other customers. Additionally, consistent with past practices between Seller and
Buyer, Seller and Buyer shall negotiate in good faith a smooth transition plan
relating to the affected Products.

 

4. TERM AND TERMINATION

 

  4.1 Term.

 

  (a) Unless sooner terminated or extended in accordance with the provisions of
this Agreement, the term of this Agreement (the “Term”) shall be for the period
commencing on the Effective Date and ending on June 28, 2009.

 

  (b) The Term may be extended further upon written mutual agreement of the
parties.

 

  4.2 Termination upon Default or Insolvency.

Either party may terminate this Agreement, and all Sales Agreement(s) not yet
fully performed, by giving written notice of termination to the other:

 

  (a) if the other party commits a material breach of its obligations under this
Agreement, a Sales Agreement, or any other agreement between the parties and
does not cure such breach within thirty (30) days, after receipt of written
notice of the breach from the non-breaching party; or

 

  (b) if the other party becomes insolvent, or any voluntary or involuntary
petition for bankruptcy or for reorganization is filed by or against the other
party, or a receiver is appointed with respect to all or any substantial portion
of the assets of the other party, or a liquidation proceeding is commenced by or
against the other party; provided that, in the case of any involuntary petition
or proceeding filed or commenced against a party, the same is not dismissed
within sixty (60) days.

 

  4.3 Effect of Termination.

Nothing in this Article 4 shall affect, be construed or operate as a waiver of
any right of the party aggrieved by any breach of this Agreement, a Sales
Agreement or any other agreement between the parties to recover any loss or
damage incurred as a result of such breach, either before or after the
termination hereof, subject, however, to the limitations expressly set forth in
other provisions of this Agreement or the applicable other agreement.

 

5. CONFIDENTIALITY OF TERMS

Buyer and Seller each agree that the terms of this Agreement shall be held in
confidence; provided, however, that either party may make such public
disclosures as in the opinion of counsel for such party are required by
applicable laws (in which case the party required to make

 

3



--------------------------------------------------------------------------------

such disclosure shall inform the other party of the circumstances of the
required disclosure as far in advance of the disclosure as practicable), and
either party may disclose the terms of this Agreement in connection with any
dispute resolution as provided in Section 7.3 below or to its legal, accounting
or financial advisors in the ordinary course its business.

 

6. LIMITATION OF LIABILITY

Neither party shall be liable for any consequential, special, incidental,
indirect or punitive damages (including, without limitation, loss of revenue,
profit or business) relating to or arising out of this Agreement or any breach
thereof, even if such party has been advised of, or has foreseen (or could have
foreseen), the possibility of such damages.

 

7. GENERAL

 

  7.1 Notices.

All notices under this Agreement shall be in writing and sent by reputable
global courier service, or by facsimile or electronic message (with a
confirmation copy concurrently dispatched by prepaid airmail post or courier
service), to the addresses of the respective parties as set forth below their
signatures hereto or to such other address as a party may hereafter specify by
written notice so given. Notices shall be effective upon receipt at the location
of the specified address.

 

  7.2 Assignment.

Except as expressly provided for in this Agreement, neither this Agreement nor
any rights or obligations hereunder shall be assignable by either party without
the prior written consent of the other party, which it may withhold in its sole
discretion, and any purported assignment without such consent shall constitute a
material breach of this Agreement and be void. Notwithstanding the foregoing,
either party may assign this Agreement without such consent to any Affiliate of
such party, by operation of law, or to a buyer of all or substantially all of
such party’s assets used in its business to which this Agreement relates. It
shall be a condition of any permitted assignment that the assignee shall assume
all obligations of its assignor under this Agreement.

 

  7.3 Governing Law; Dispute Resolution.

This Agreement and all Sales Agreements entered into in connection herewith
shall be governed by and construed in accordance with the laws of Hong Kong
(without regard to any conflict of laws provisions). The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement or any such Sales Agreements.

 

  7.4 Arbitration.

Any dispute or controversy arising from or relating to this Agreement or the
enforcement of any provision of this Agreement will be arbitrated pursuant to
this Section, unless the parties agree otherwise in writing. The arbitration
will be conducted in Hong Kong before a single arbitrator experienced in the
semiconductor industry who is jointly selected and mutually approved by the
parties or, if the parties are unable to agree on the selection of the
arbitrator within fifteen (15) days, who is appointed by the International
Chamber of Commerce (the “ICC”). The arbitration will be conducted in accordance
with the ICC’s rules of arbitration. The arbitrator will apply the laws of Hong
Kong to decide the dispute. The arbitration proceedings will be conducted in
English. The arbitrator will render a written decision within fifteen (15) days
after the initial arbitration hearing, which will be

 

4



--------------------------------------------------------------------------------

held within fifteen (15) days after the selection of the arbitrator. If the
arbitrator fails to render a decision within this fifteen (15) day period as
required, the parties will select a new arbitrator and repeat the above process.
The results of the arbitration procedure will be considered Confidential
Information of the parties. Any arbitration decision rendered will be final and
binding, and judgment thereon may be entered in any court of competent
jurisdiction and any party may apply to such court for the recognition and
enforcement of such award as the law of such jurisdiction may allow. Each party
agrees that any judgment upon an arbitral award rendered against it under this
Agreement may be executed against its assets in any jurisdiction.

The parties shall have the right to seek interim injunctive relief or other
interim relief from a court of competent jurisdiction, both before and after the
arbitral tribunal has been appointed, at any time up until the arbitral tribunal
has made its final award.

In the event that any arbitration or judicial proceeding is brought to enforce
this Agreement, the prevailing party will be entitled to receive its attorneys’
fees, all court and arbitration costs and other collection expenses, in addition
to any other relief it may receive.

 

  7.5 Entire Agreement; Amendments; Waiver.

This Agreement, including the exhibits hereto, sets forth the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersedes all previous agreements and understandings between the parties,
whether oral or written, relating to such subject matter. This Agreement may not
be amended except in a writing signed by the authorized representatives of both
parties. No waiver of any provision of this Agreement shall be effective unless
made in writing and signed by the party sought to be charged therewith. The
failure of either party to enforce any provision of this Agreement shall not
constitute or be construed as a waiver of such provision or of the right to
enforce it at a later time.

[Signatures Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, through their respective duly authorized
officers, have executed this Supply Agreement to be effective as of the
Effective Date set out in the preamble hereto.

 

  COTCO LUMINANT DEVICE LIMITED      LIGHT ENGINE LTD.   By:   /s/ Richard Y.T.
Sy      By:   /s/ Ivor Lee                  Name:   Richard Y. T. Sy      Name:
  Ivor Lee   Title:   Managing Director      Title:   Executive Director   Date:
  30 March 2007      Date:   30 March 2007               

 

Address for Notices

 

Seller:

 

Address for Notices

 

Buyer:

Richard Y.T. Sy

COTCO Luminant Device Limited

6/F, Photonics Centre, No. 2

Science Park East Avenue

Hong Kong Science Park, Hong Kong

 

Phone: 852-2424-8228

Fax: 852-2422-2737

Email: richardsy@cotco.com

 

Ivor Lee

Light Engine Ltd.

6/F, Photonics Centre, No. 2,

Science Park East Avenue

Hong Kong Science Park, Hong Kong

 

Phone: 852-2494-1507

Fax: 852-2943-1702

Email: ivorl@cotco.com

 

With a copy to:

Cree:

Adam Broome, General Counsel

Cree, Inc.

4600 Silicon Drive

Durham, NC 27703 USA

Phone (919) 313-5339

Fax (919) 313-5456

Email: Adam_Broome@Cree.com

[Signature Page to the LED Lamp Product Supply Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

COTCO LUMINANT DEVICE LIMITED

SALES TERMS AND CONDITIONS

 

Unless otherwise agreed in writing by an authorized representative of Seller,
these Sales Terms and Conditions shall apply to any and all orders placed by
Buyer for Products without regard to whether Seller has issued a new quote with
respect to such order. In these Sales Terms and Conditions, Cotco Luminant
Device Limited is referred to as “Seller” and the party to whom Seller’s
quotation is addressed is referred to as “Buyer.”

1. ACCEPTANCE OF ORDERS. Seller’s acceptance of all orders and all offers and
sales by Seller are subject to and expressly conditioned upon Buyer’s assent to
the terms and conditions of this Agreement, and Buyer’s acceptance of any offer
by Seller must be made on such terms and conditions exactly as offered by
Seller. Any of Buyer’s terms and conditions which are different from or in
addition to those contained in this Agreement are objected to by Seller and
shall be of no effect unless specifically agreed to in writing by Seller.
Commencement of performance or shipment shall not be construed as acceptance of
any of Buyer’s terms and conditions which are different from or in addition to
those contained herein. If a contract is not earlier formed by mutual agreement
in writing, acceptance by Buyer of products or services furnished by Seller
pursuant hereto shall be deemed assent to all of the terms and conditions of
this Agreement.

2. PRICES. The prices stated in this Agreement do not include transportation,
insurance or any sales, use, excise or other taxes, duties, fees or assessments
imposed by any jurisdiction. All applicable taxes, other than taxes based on
Seller’s income, will be paid by Buyer, unless Buyer provides Seller with
appropriate tax exemption certificates. Any taxes at any time paid by Seller
which are to be paid by Buyer hereunder shall be invoiced to Buyer and
reimbursed to Seller, provided that Seller presents sufficient proof of such
payment. All prices and other terms are subject to correction for typographical
or clerical errors.

3. TERMS OF PAYMENT. Each shipment shall be considered a separate and
independent transaction and payment for each shipment shall be due accordingly.

Seller will issue invoices for Products upon shipment and payment shall be due
in full within sixty (60) days after monthly shipment (“AMS”).

Amounts not paid when due shall be subject to interest at the rate of one
percent (1%) per month or, if less, the maximum rate permitted by law.

4. DELIVERY, TITLE AND RISK OF LOSS. Products shall be shipped EXW
Manufacturer’s manufacturing facilities or inventory hub (Incoterms 2000) to any
location designated by Buyer (subject to Section 12) and shall be deemed
delivered to Buyer when delivered to the transportation company at the shipping
point. Unless otherwise agreed in writing by Seller, all transportation charges
and expenses shall be paid by Buyer, including the cost of any insurance against
loss or damage in transit which Seller may obtain. All Products will be

shipped in accordance with Buyer’s packing and shipment specifications set forth
in the applicable purchase order. All Products must be inspected upon receipt
and claims filed by Buyer with the transportation company when there is evidence
of shipping damage, either concealed or external.

Title and risk of loss and/or damage to Products shall pass to Buyer upon
delivery of the Products to the transportation company at the shipping point.

5. FORCE MAJEURE. Neither party shall be liable for any delay in delivery or
failure to perform due to strike, lockout, riot, war, fire, act of God,
accident, or curtailment of or failure to obtain sufficient electrical or other
energy supplies, or other causes beyond such party’s reasonable control,
provided that such party uses reasonable efforts, under the circumstances, to
notify the other party of the circumstances causing the delay and to resume
performance as soon as possible. If the force majeure event lasts for more than
sixty (60) days, the other party may terminate this Agreement without further
liability for the unperformed part of this Agreement.

6. ACCEPTANCE. All Products delivered hereunder shall be subject to Buyer’s
inspection, testing, and acceptance within twenty (20) days of delivery thereof.
Products rejected by Buyer as not conforming to this Agreement may be returned
to Seller at Seller’s risk and expense.

7. PATENTS AND OTHER INTELLECTUAL PROPERTY RIGHTS. The sale of Products
hereunder does not convey any express or implied license under any patent,
copyright, trademark or other proprietary rights owned or controlled by Seller,
whether relating to the products sold or any manufacturing process or other
matter. All rights under any such patent, copyright, trademark or other
proprietary rights are expressly reserved by Seller. Seller will defend any suit
or proceeding brought against Buyer insofar as such suit or proceeding is based
on a claim that the design or manufacture of Products furnished hereunder which
were manufactured solely to Seller’s designs and specifications infringe any
patent, provided Seller is promptly notified in writing of such suit or
proceeding and is given full authority, information and assistance by Buyer for
such defense. Seller will pay all damages and costs based on such claim of
infringement which are finally awarded against Buyer in any such suit or
proceeding or paid by way of settlement, but Seller shall have no liability
whatsoever with respect to any settlement made by the Buyer without Seller’s
prior written consent, which consent may not be unreasonably withheld. If such
products are held to infringe any patent and their use or sale is enjoined, or
if in the opinion of Seller such products are likely to become the subject of
such a claim of infringement, Seller may, in its sole discretion and at its own
expense, either procure a license which will protect Buyer against such claim
without cost to Buyer, replace such products with non-infringing products, or
require return of such products and refund an equitable portion of the price
paid by Buyer to Seller for such products.




--------------------------------------------------------------------------------

The foregoing states Seller’s sole liability for any claim based upon or related
to any alleged infringement of any patent or other intellectual property rights.
Seller shall have no liability for any claim of infringement that is based on a
combination of products furnished under this Agreement with products, equipment
or materials not furnished hereunder, or based upon any items made with the
products furnished under this Agreement.

8. LIMITED WARRANTY. Seller warrants that its Products furnished under this
Agreement will conform to and perform in accordance with Seller’s published
specifications for such Products as in effect on the date of shipment (within
the deviations specified therein) for a period of ninety (90) days from the date
of shipment. Seller’s liability and Buyer’s sole remedy under this warranty is
limited to repair or replacement of items determined by Seller to be defective
or, at Seller’s sole option, refund of the purchase price paid Seller for such
items. Seller shall have no liability under this warranty unless Seller is
notified in writing promptly upon Buyer’s discovery of the defect and the
defective items are returned to Seller, freight prepaid, and received by Seller
not later than ten (10) days after expiration of the warranty period.

This warranty shall not apply to any defect or failure to perform resulting from
misapplication, improper installation, improper operation, abuse or
contamination, whether internal or external, and Seller shall have no liability
of any kind for failure of any equipment or other items in which the products
are incorporated. This warranty shall not apply to products manufactured by
Seller to Buyer’s designs or specifications, and no warranty is given as to such
products.

Seller warrants to Buyer that services provided hereunder will be performed in a
reasonable, workmanlike manner. Seller will have no liability under this
warranty unless Seller is given written notice of the claimed breach and a
description thereof within ninety (90) days after the service is rendered.
Seller’s entire liability and Buyer’s sole remedy under this warranty shall be
limited to the provision of such remedial or replacement services as Seller
reasonably determines necessary to correct the breach.

THE FOREGOING WARRANTY PROVISIONS ARE EXCLUSIVE AND ARE GIVEN AND ACCEPTED IN
LIEU OF ANY AND ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

Remedies of Buyer for any breach of warranty are limited to those provided
herein to the exclusion of all other remedies, including, without limitation,
incidental or consequential damages. No warranty or agreement varying or
extending the foregoing warranty and limitation of remedy provisions is
authorized by Seller and may not be relied upon unless in writing and signed by
the President or a Vice President of Seller. No representation or affirmation of
Seller, whether by words or action, shall be construed as a warranty. If any
model or sample was shown to Buyer, such model or sample was used merely to
illustrate the general type and quality of the products and not to represent
that the products would necessarily conform to the model or sample.

10. LIMITATION OF LIABILITY AND CLAIMS. SELLER’S AGGREGATE LIABILITY IN DAMAGES
OR OTHERWISE UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED THE TOTAL AMOUNT IF
ANY, RECEIVED BY SELLER

HEREUNDER. BUYER’S AGGREGATE LIABILITY IN DAMAGES OR OTHERWISE UNDER THIS
AGREEMENT SHALL IN NO EVENT EXCEED THE TOTAL AMOUNT, IF ANY, OWED HEREUNDER. IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY THIRD PARTY FOR
INCIDENTAL, CONSEQUENTIAL OR SPECIAL LOSS OR DAMAGES OF ANY KIND ARISING UNDER
OR RELATED TO THIS AGREEMENT, HOWEVER CAUSED, OR ANY PUNITIVE, EXEMPLARY OR
OTHER DAMAGES.

11. ATTORNEY’S FEES. In the event that any arbitration or judicial proceeding is
brought to enforce this Agreement, the prevailing party will be entitled to
receive its attorneys’ fees, court costs and other collection expenses, in
addition to any other relief it may receive.

12. EXPORT CONTROL. Seller’s export of the products, and any technical
information related thereto, may be subject to United States and/or other
national or international (e.g., UN) laws and regulations controlling the export
and re-export of technical data and products, or limiting the export of certain
products to specified countries (e.g., embargo regulations). Seller shall not be
obligated under these Sales Terms and Conditions to export, transfer or deliver
any products or related technical information to Buyer if prohibited by
applicable law or until all necessary governmental authorizations have been
obtained. Seller shall comply fully with all export administration and control
laws and regulations of the U.S. government as may be applicable to the sale of
Products to Buyer. Buyer shall comply fully with all export administration and
control laws and regulations of the U.S. government as may be applicable to the
export or sale or other disposition of any Products purchased by Buyer.

13. PRODUCT SAFETY. Buyer shall comply fully with all industry safety standards
applicable to the manufacture, distribution or sale of Products and items
incorporating the Products, including but not limited to International Standard
IEC 60825-1, as amended, published by the International Electrotechnical
Commission, including all marking, labeling, and supplemental user and service
information (if any) required by the Standard. Seller shall comply fully with
all industry safety standards applicable to the manufacture, distribution or
sale of Products including but not limited to International Standard IEC
60825-1, as amended, published by the International Electrotechnical Commission,
including all marking, labeling, and supplemental user and service information
(if any) required by the Standard. Buyer and Seller shall comply fully with all
applicable safety-related laws, rules and regulations of any governmental body
having jurisdiction to regulate the manufacture, distribution or sale of
Products and items incorporating the Products.

14. GENERAL. If the products purchased from Seller are to be used in the
performance of a government contract or subcontract, no government requirements
or regulations shall be binding upon Seller unless specifically agreed to by
Seller in writing. No modification, amendment, rescission, waiver or other
change in this Agreement shall be binding on Seller unless agreed to in writing
by Seller’s authorized representative. The invalidity or unenforceability, in
whole or in part, of any provision herein shall not affect the validity or
enforceability of any other provision herein. Failure or delay on the part of
either party to exercise any right, power, privilege or remedy herein shall not
constitute a waiver thereof. The section headings contained herein are for
convenience of reference only and are not to be used in the construction or
interpretation of this Agreement.
